Applicant argues that Henshaw et al. (listed in the Information Disclosure Statement of October 25, 2019) should be considered by the examiner.  In view of the language “or that portion which caused it to be listed” (37 CFR § 1.98(a)(2)(ii)), the examiner is willing to consider the publication if Applicant submits an information disclosure statement that clearly states Figure 25.2 is not present in the file copy.  Since the submission appears to be bona fide, Applicant is given ONE (1) MONTH from the date of this notice to supply the above-mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gabriel et al., US 2013/0150977 A1.  The embodiment of Figures 21-23 includes a prosthetic bone body segment 400 (abstract; paragraphs 0089, 0094) having a porous mesh outer surface 402 with a plurality of through-holes 406 capable of accepting sutures for affixation of a tendon 130 (paragraph 0089); the “through-hole feature” may alternatively be viewed as the lubricious 404 portion of each through-hole 406 and is thus located beneath the body segment outer surface.  Regarding claim 2, the pores of the mesh surface 402 support “ligament ingrowth” and “attachment to the patellar tendon 130” (paragraph 0089).  Regarding claims 3 and 5-6, the innately three-dimensional porous mesh structure (Figures 22-23) may be of a biocompatible trabecular metal (paragraphs 0089, 0093), and as for the limitation “formed using thermal deposition” (present claim 5 at line 3), “[t]he patentability of a product does not depend on its method of production” (MPEP § 2113 I).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al., US 2013/0150977 A1.  A mesh average pore size within the claimed range would have been obvious to the ordinary practitioner under routine experimentation and/or analysis because Gabriel et al. are similarly directed to tendon tissue ingrowth and affixation (paragraph 0089), and implants “can be used to relieve the loads on other joints in a similar manner” (paragraph 0063).
Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundei et al., DE 199 31 670 C1, which discloses hollow endoprosthetic bone body segments 1 “formed from a net-like or lattice-like sheath” (machine translation: page 4, last full paragraph; drawings) inherently defining through-hole features capable of attaching tendon sutures via tying and/or gluing, even though such was not the intent (MPEP § 2114); part of each through-hole feature is located beneath the outer surface because of the innate thickness of the sheath; under an alternative interpretation, a lower set of through-holes is located beneath an upper or outer mesh surface in a superior-inferior sense (Figures 3 and 4).  Regarding claims 11-13, the body segment comprises threaded couplers 7 and 11, the coupler 7 having a taper between the threaded pin 10 and the resilient collar 9 (Figures 2-4).
s 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ferguson, US 2003/0216809 A1, which teaches a bone endoprosthesis 10 with body segment 14 having outer surfaces with suture attachment features involving sutures 38 for affixation of a ligament or tendon 30 (Figure 2; paragraphs 0023-0024, 0033) and a porous mesh 34 adapted to encourage growth and infiltration of tendon collagen fibers to form an enthesis (paragraphs 0029, 0034-0035); the through-hole suture attachment features clearly extend beneath an outer surface and through underlying layers that help sandwich the patellar ligament 30 or other tendons or ligaments (paragraphs 0024, 0033)  Regarding claim 5, the porous mesh 34 may be of a cobalt-chrome material (paragraph 0029, last sentence; page 6, claims 2 and 5); attention is also directed to MPEP § 2113.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, US 2003/0216809 A1.  Since the Ferguson system is directed to “numerous other types of soft tissue (e.g., ligaments and tendons) at numerous joint locations throughout the body” (paragraph 0024), values within the claimed range would have been obvious under routine experimentation and/or analysis in order to optimize dimensions for soft tissue ingrowth and integration with porous mesh 34.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martinez, MX 9600977 A.  The femoral endoprosthetic body segment shown in Figures 5c-5d includes through-holes extending or located beneath an outer surface and capable of accepting tendon sutures (even though such was not the intent).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, MX 9600977 A.  Regarding claim 11, couplers 11 and 13 being threaded would have been obvious in order to facilitate attachment to other endoprosthetic components, as seen in Figures 6-7 and 9.  12 engageable by a tool.  The further limitations of other dependent claims are evident from the referenced drawings.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sun et al., CN 1201648 A, which illustrates wing 2 openings beneath a titanium mesh outer surface 1 and through which tendon sutures may be tied (Derwent English abstract; machine translation: page 1, lines 9-10; page 2, lines 7-25).
	Applicant’s remarks have been considered.  Regarding Gabriel et al., Applicant asserts that “implant (400) is not a prosthetic bone body segment as claimed” (Applicant’s reply of February 18, 2022: page 6, line10) but does not offer any definition of claimed terms (MPEP § 2111.01) that allegedly exclude such a knee joint implant; similar arguments apply for Ferguson, and under an alternative interpretation, elements 12 and 14 may collectively be viewed as a prosthetic bone body segment.  Regarding Grundei et al., the “lattice-like sheath” of the “hollow body” (page 4, last full paragraph of the machine translation) geometrically and structurally enables (MPEP § 2114) tying a suture about a lattice strut, even though such was not the intent; neither a suture nor a tendon is positively recited as an element of the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774